SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

635
KA 12-00588
PRESENT: SCUDDER, P.J., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

JOHNNIE E. SMALL, DEFENDANT-APPELLANT.


KEVIN J. BAUER, ALBANY, FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (ASHLEY R. SMALL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (James A.W.
McLeod, A.J.), rendered September 6, 2011. The judgment convicted
defendant, upon a jury verdict, of grand larceny in the fourth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
after a jury trial of grand larceny in the fourth degree (Penal Law §
155.30 [1]). Defendant raises contentions identical to those raised
by his codefendent on his appeal (People v Robinson, 111 AD3d 1358, lv
denied 22 NY3d 1141), and “defendant has failed to offer any
persuasive reason for this [C]ourt to depart from its prior
determination[s] of [those] issue[s]” (People v Thomas, 177 AD2d 728,
728, lv denied 79 NY2d 1055). We therefore affirm the judgment for
the reasons stated in our decision in Robinson, and add only that
defendant’s sentence is not unduly harsh or severe.




Entered:   June 13, 2014                           Frances E. Cafarell
                                                   Clerk of the Court